PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Palo et al.
Application No. 15/644,357
Filed: 7 Jul 2017
For: SYSTEM AND METHOD FOR COORDINATING A SURGICAL PROCEDURE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed February 14, 2022.  

The petition under 37 CFR 1.137(a) is DISMISSED.

This application became abandoned on September 26, 2019, for failure to file a timely and proper reply to the non-final Office action mailed June 25, 2019, which set a shortened statutory period for response of three (3) months from the mail date of the Office action. Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a). On March 3, 2020, the Office mailed a Notice of Abandonment.  

On October 2, 2020, applicant filed a petition under 37 CFR 1.137(a), accompanied by a reply in the form of an amendment and a $1050 petition fee. On November 3, 2020, the Office issued a decision dismissing the petition of October 2, 2020. 

Applicant did not file a timely request for reconsideration under 37 CFR 1.137(e) within two months, plus extensions of time under 37 CFR 1.136(a), from the November 3, 2020 mailing date of the decision refusing to revive the application. 

On February 14, 2022, applicant filed this second petition under 37 CFR 1.137(a) to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The reply required to the outstanding Office action or notice, unless previously filed; 
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not meet requirement (3). In particular, the petition does not satisfy 37 CFR 1.137(b)(4). 

Pursuant to 37 CFR 1.137(b)(4), the Director may require additional information where there is a question whether the delay in seeking the revival of an abandoned application was unintentional In this instance, where there has been extended delay in seeking revival of this abandoned application, the Office is requiring applicant to provide additional information setting forth sufficient facts and circumstances surrounding the delay to support a conclusion that the entire period of delay is unintentional. See, e.g., Changes to Patent Practice and Procedure, 62 FR 53131, 53158–59, 53161 (October 10, 1997) (the length of the delay in filing a petition to revive may itself raise a question as to whether the delay was unintentional, and thus, the USPTO may require additional information as to the cause of the delay when a petition to revive is not filed promptly); See generally, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

MPEP 711.03(c) states there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(A)  the delay in reply that originally resulted in the abandonment;
(B)  the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(C)  the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

Applicant must explain the delay in filing second petition under 37 CFR 1.137(a) on February 14, 2022, after the mailing of the decision dismissing the petition on November 3, 2020 (a period of over 15 months). In particular, applicant must state the facts and circumstances that prevented applicant from filing a renewed petition (i.e., request for reconsideration) within the two-month extendable period from the November 3, 2020 mailing date of the decision. This delay raises a question as to whether the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. Therefore, additional information as to the cause of the delay in promptly filing the second “renewed” petition to revive is necessary for the Office to evaluate whether the delay was unintentional.

The Office is requiring the patent practitioner or applicant to provide a signed statement with a renewed petition under 37 CFR 1.137(a) explaining with specificity the circumstances that resulted in the extended delay in reviving this application. Applicant’s statement must support a conclusion that the entire period of delay was unintentional. Applicant should note that the party whose delay is relevant is the party having the right or authority to file the response and the petition to revive in the above-identified application. The Office further notes that if the applicant assigned the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. Failure to file a renewed petition under 37 CFR 1.137(a) within two months, plus extensions of time under 37 CFR 1.136(a), from the date of this decision may be considered intentional delay and result in a denial of the petition. No additional petition fee is necessary for filing the renewed petition. This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:    	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
		Attn: Office of Petitions
			
By hand:	         Customer Service Window
	         Randolph Building
	         401 Dulany Street
	         Alexandria, VA 22314

By Internet:	EFS-Web1 

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).